Title: To George Washington from Richard Butler, 10 September 1782
From: Butler, Richard
To: Washington, George


                  
                     Sir:
                     Carlisle Septr 10th 1782
                  
                  In consiquence of your Excellency’s Order dated 31st July 1782 I ordered a General court martial to sit for the trial of the prisoners at this post & Sincerely regret the too great occasion for Assembling Such Tribunals.
                  I do myself the honour to inclose your Excellency the Proceedings of the court on the cases directed in that order having decided on, & executed all others they not being capital convictions; & am Sorry it is not in my power to say any thing in favour of the unfortunate men which are convicted capitaly—Agreeable to your Excellencys wish the troops have been kept at moderate exercise & are fit for duty in any part of the army as to that, I wish I could say so in all respects, in case of being call’d to the field the arms now on hand are not fit for Service & the troops are almost destitute of Shoes though the supply was Ample but the quallity generally bad.
                  The depredation of the Savages on the frontier of this country has greatly distress’d the Inhabit’s and their frequent applications for Assistance from this post has render’d my Sittuation very uneasy—I wish’d to Afford them such relief as the force here could give but being under marching orders could not think myself justifiable in moving the troops without your Excellencys directions untill the late stroke near the town of Sunbury & along the frontier of this country, The consternation, the prospect of a total desertion of the frontier & the reiterated requisitions of the people at length determin’d me to march about 300 men to their relief in full confidence your Excellency would not disapprove the measure in so Allarming and pressing an Occasion—I advanc’d to a place call’d Cishacoquillas vally about 60 miles from Carlisle, this being a Central position from which I could move East or West at pleasure, & the only place where the troops could be Supplied, I encamp’d & remain’d, till the return of two ranging compys of the millit’a who follow’d the tracks of the Savages to the West branch of Susquehana where they found the Indians had headed toward a Mingo town on the uper waters of the Alegeny river—on their report I judged the Savages had quit the country which of course rendered my Stay unnecessary therefore return’d the 13th day—the apparent necessity of the case & calls of the people I flatter myself will induce your Excellency to Approve my conduct on the occasion, & Should the troops remain here any time will be happy to have your Excellencys directions for my guide in like cases as I am confident there will be Similar calls on the aproach or appearance of Savages.
                  I think it my duty as comd’g officer at this post to inform your Excellency that the late resolutions of Congress for another arangement of the Army is thought very hard of by the officers generally, the chief of those who remaind after the reform of the 1st Jany 81 wish’d to continue to the end of the war, but finding themselves disappointed & like to be sent out of Service in a very distress’d Sittuation without money or Evn the arrears Setled, & some of them much in debt gives great Pain & I find on making inquiry agreeable to the resolve that few or none incline to retire voluntarily.
                  For my own part I must say it will be contrary to my wishes to be oblig’d to put up my rusty blade after wearing it from the first hour of the war till I See it happily & honourably terminated—Indeed my dear General I ever hoped to be one of the faithful persevering few that would have the honour of escorting you to your peaceful home & seeing you set down in ease to Enjoy the fruits of your faithful labours, and to wear the honours & recieve the just applauses of your Country; if I am disappointed in my wishes I shall count it my misfortune, & on this new plan I see no great prospect of continuing unless the recruiting service goes on better as Colo. Brodhead & Humpton are both Older Cols than me This your Excellency is the only judge of from the returns, indeed I doubt there are not  men Suffic’t for three Regts belonging to the State on the present establishment—It will lay me under great Obligations to your Excellency to inform me on this matter as it will put it the Sooner in my power to make some Arangements in my private affairs in case I leave the field which I declare will be with regret for the reasons mentiond—Permit me Sir to Assure you that let me remain a Soldier or retire a Citizen I will ever take pleasure in acknowledging your merits & be happy at every advance of your Honour & Interest, & will with pleasure reflect that I have enjoy’d your confidence & met your Approbation on Several occasions—Also, that I have been hon’d with marks of your Friendship as a man & your good Opinion as a Soldier. I am Sir with the most Sincere Sentiments of respect & Friendship Your Excellencys most Obedt and very Hbl. st
                  
                     Richd Butler Col. 5th P. RegtComd’g the Troops at Carlisle
                  
                  
                     P.S. Icannot close without informing your Excellency that my honest brother Col. W. Butler who is the youngest Col. in the Pennsa line is preparing for his future Sittuation with the same regret that myself & many others will, for no other reason than their wish to have clos’d the Scene of war in company with their great & good General—he requests you will accept his best wishes & rest assured of his Sincere friendship at all times & in all circumstances.
                  
                  
                     R.B.
                  
                  
                     I beg leave to introduce the bearer Lieut. Pratt of the 4th P. Regt to your Excellencys notice, he is very intelligent & his accounts may be depended on. I am Sir your obedt Servt
                  
                  
                     R. Butler col.
                  
                  
                     Inclos’d is A return of the Totals of the Troops at this post the 31st Agst 1782.
                     Some late accts from Philada prevents Lt Pratt from having the hon’r of handing this to your Excellency.
                  
                  
                  
               